                 Case 2:18-cv-01847-MJP Document 22 Filed 07/29/19 Page 1 of 6




 1                                                                       Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     FAMILIES BELONG TOGETHER -
10   WASHINGTON COALITION and                              NO. 2:18-CV-01847 MJP
     MOHAMMED KILANI,
11                                                         JOINT STATUS REPORT
                                    Plaintiffs,
12
            v.
13
     THE CITY OF SEATAC, and JEFF
14   ROBINSON, AS AN INDIVIDUAL AND AS
     AN EMPLOYEE OF SEATAC,
15
                                  Defendants.
16

17          The parties certify that they held the initial conference of counsel required under Fed. R.
18   Civ. P. 26(f) on July 12, 2019. As a result of this conference the parties have consulted and
19   developed this proposed discovery plan and status report.
20          Pursuant to Fed. R. Civ. P. 26(f)(3), and Local Civ. R. 16 and 26(f), and this Court’s April
21   11, 2019 Order Regarding Initial Disclosures, Joint Status Report, And Early Settlement, the
22   parties jointly submit this Proposed Discovery Plan and Status Report, and request the Court set
23   by order the dates proposed below for proceedings in this matter.
24      1. Nature and complexity of the case:
25          This case involves the City of SeaTac’s municipal code provision pertaining permitted
26   demonstrations and parades. The Plaintiffs allege that the ordinance is impermissibly vague, that


                                                                                     Peterson | Wampold
     JOINT STATUS REPORT - 1                                                        Rosato | Feldman | Luna
     CASE NO. 2:18-CV-01847 MJP                                                    1501 FOURTH AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3677
                                                                                         PHONE: (206) 624-6800
                                                                                          FAX: (206) 682-1415
               Case 2:18-cv-01847-MJP Document 22 Filed 07/29/19 Page 2 of 6




 1   it impermissibly authorizes the city to charge unreasonable and exorbitant fees for permitted events

 2   that impermissibly infringes on Plaintiffs’ right to free speech and assembly and that the City

 3   impermissibly charged an unreasonable and exorbitant fee in this particular case. The City denies

 4   Plaintiffs’ allegations.

 5       2. Proposed deadline for joining additional parties. The parties proposed deadline for joining

 6   additional parties is September 2, 2019.

 7       3. Magistrate judge.       The parties do not consent to having the case assigned to a magistrate

 8   judge.

 9       4. Proposed discovery plan addressing items set forth in FRCP 26(f)(3):

10               A. Initial disclosures. July 29, 2019, per Court’s Order Regarding Initial Disclosures,

11                   Joint Status Report, and Early Settlement.

12               B. Subjects, timing, and potential phasing of discovery.

13                   a. Subjects: The parties will seek discovery regarding the facts, events and

14                       circumstances as alleged in the pleadings.

15                   b. Timing: The parties have no suggestions outside of the court rules.

16                   c. Potential Phasing: The parties have no suggestions outside of the court rules.

17               C. Electronically Stored information (“ESI”): The parties do not anticipate any ESI

18                   issues.

19               D. Privilege issues. The parties do not anticipate that this action will involve the

20                   discovery of confidential, proprietary, or private information for which special

21                   protection may be warranted. If such issues arise, then the parties will attempt to

22                   confer in good faith with respect to a stipulated protective order according to the

23                   local rules.

24               E. Proposed limits on discovery. The parties do not anticipate the need to limit

25                   discovery other than the limits imposed by the court rules.

26


                                                                                       Peterson | Wampold
     JOINT STATUS REPORT - 2                                                          Rosato | Feldman | Luna
     CASE NO. 2:18-CV-01847 MJP                                                       1501 FOURTH AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101-3677
                                                                                            PHONE: (206) 624-6800
                                                                                             FAX: (206) 682-1415
              Case 2:18-cv-01847-MJP Document 22 Filed 07/29/19 Page 3 of 6




 1             F. Discovery related orders. None expected at this time, and the parties agree to work

 2                 in good faith to resolve discovery issues that may arise.

 3      5. The parties’ views, proposals and agreements on the items set forth in LCR 26(f)(1):

 4             A. Prompt case resolution. The parties agree to work cooperatively to resolve this

 5                 case, if possible, in the most expedient manner possible.

 6             B. Alternative dispute resolution (“ADR”).           The parties agree to participate in

 7                 mediation at least 30 days prior to the trial date.

 8             C. Related cases. None at this time.

 9             D. Discovery management.         The parties agree to work cooperatively to manage

10                 discovery in a cost-efficient manner.

11             E. Anticipated discovery sought. Plaintiffs will seek discovery concerning all claims

12                 against Defendants.

13             F. Phasing motions. N/A

14             G. Preservation of discoverable information.              The parties agreed to preserve

15                 discoverable information.

16             H. Privilege issues. None at this time, other than noted in 4.D. above.

17             I. Model Protocol for discovery of ESI. The parties agree to the model protocol for

18                 discovery of ESI.

19             J. Alternatives to Model Protocol. None.

20      6. The date by which discovery can be completed: The parties propose a discovery deadline

21          of May 4, 2020.

22      7. Bifurcation: The parties do not believe bifurcation will be necessary.

23      8. Pretrial statements and pretrial orders: The parties do not believe that pretrial statements

24          and the pretrial order should be dispensed.

25      9. Other suggestions for shortening or simplifying the case: None at this time.

26      10. Date the case will be ready for trial: July 13, 2020.


                                                                                       Peterson | Wampold
     JOINT STATUS REPORT - 3                                                          Rosato | Feldman | Luna
     CASE NO. 2:18-CV-01847 MJP                                                      1501 FOURTH AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101-3677
                                                                                           PHONE: (206) 624-6800
                                                                                            FAX: (206) 682-1415
                Case 2:18-cv-01847-MJP Document 22 Filed 07/29/19 Page 4 of 6




 1      11. Jury or non-jury: Plaintiff has demanded a jury.

 2      12. Total number of trial days required: 5 trial days

 3      13. Names, addresses, and telephone numbers of trial counsel.

 4          Counsel for Plaintiffs
            Felix Gavi Luna: WSBA No. 27087
 5          Tomas Gahan:     WSBA No. 32779
            Peterson | Wampold | Rosato | Feldman | Luna
 6
            1501 Fourth Avenue, Suite 2800
 7          Seattle, WA 98101-3677
            Phone: 206-624-6800
 8          Email: luna@pwrfl-law.com; gahan@pwrfl-law.com

 9          And
10
            Prachi Dave, WSBA No. 50498
11          Patricia Sully, WSBA No. 50494
            The Public Defender Assoc.
12          110 Prefontaine Pl. S., Suite 502
            Seattle, WA 98104
13          Phone: 206-392-0050
            Email: prachi.dave@defender.org
14
            patricia.sully@defender.org
15

16          Counsel for Defendants
            Paul R. Taylor: WSBA No. 14851
17          Byrnes Keller Cromwell LLP
18          1000 Second Avenue, 38th Floor
            Seattle, WA 98104
19          Phone: 206-622-2000
            Email: ptaylor@byrneskeller.com
20
        14. Dates on which trial counsel may have complications to be considered in setting a trial
21

22          date:

23          Plaintiff’s counsel has the following trial conflicts: None at this time from July 13, 2020

24   forward.
25          Defendant’s counsel: Same.
26


                                                                                    Peterson | Wampold
     JOINT STATUS REPORT - 4                                                       Rosato | Feldman | Luna
     CASE NO. 2:18-CV-01847 MJP                                                   1501 FOURTH AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3677
                                                                                        PHONE: (206) 624-6800
                                                                                         FAX: (206) 682-1415
              Case 2:18-cv-01847-MJP Document 22 Filed 07/29/19 Page 5 of 6




 1      15. Report service and proposed scheduling. All parties have been properly served, so no

 2          proposed schedule for this purpose is needed.
 3
        16. Does any party wish a scheduling conference before the court enters a scheduling order in
 4
            the case? No
 5
        17. Dates that nongovernmental corporate parties filed disclosure statements:
 6
     DATED this 29th day of July, 2019.
 7

 8    PETERSON | WAMPOLD | ROSATO                     BYRNES KELLER CROMWELL LLP
      FELDMAN | LUNA
 9
                                                      /s/ Paul R. Taylor_______________
10    /s/ Felix G. Luna                               Paul R. Taylor, WSBA No. 14851
      Felix G. Luna, WSBA No. 27087                   1000 Second Avenue, 38th Floor
11    Tomás A. Gahan, WSBA No. 32779                  Seattle, WA 98104
      1501 Fourth Avenue, Suite 2800                  Phone: 206-622-2000
12    Seattle, WA 98101-3677                          Email:ptaylor@byrneskeller.com
      Phone: 206-624-6800
13
      Email:luna@pwrfl-law.com
      gahan@pwrfl-law.com                             Attorneys for Defendants
14

15    And
16    s/ Prachi Dave
      Prachi Dave, WSBA No. 50498
17
      Patricia Sully, WSBA No. 50494
18    The Public Defender Assoc.
      110 Prefontaine Pl. S., Suite 502
19    Seattle, WA 98104
      Phone: 206-392-0050
20    Email: prachi.dave@defender.org
      patricia.sully@defender.org
21

22    Attorneys for Plaintiffs

23

24

25
26


                                                                                   Peterson | Wampold
     JOINT STATUS REPORT - 5                                                      Rosato | Feldman | Luna
     CASE NO. 2:18-CV-01847 MJP                                                  1501 FOURTH AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3677
                                                                                       PHONE: (206) 624-6800
                                                                                        FAX: (206) 682-1415
               Case 2:18-cv-01847-MJP Document 22 Filed 07/29/19 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE

 2
            I hereby certify that on the date shown below I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to all counsel of record.
 5

 6   Dated: July 29, 2019.
 7
                                                          /s/Dana Vizzare
 8                                                        Dana Vizzare, Paralegal
 9                                                        1501 4th Avenue, Suite 2800
                                                          Seattle, WA 98101
10                                                        Ph. 206-624-6800
                                                          dana@pwrfl-law.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


                                                                                     Peterson | Wampold
     JOINT STATUS REPORT - 6                                                        Rosato | Feldman | Luna
     CASE NO. 2:18-CV-01847 MJP                                                    1501 FOURTH AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3677
                                                                                         PHONE: (206) 624-6800
                                                                                          FAX: (206) 682-1415
